Citation Nr: 0505752	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for hearing loss.

2.  Entitlement to service connection for bilateral 
farsightedness.

3.  Entitlement to service connection for severe depression. 


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
July 1968 to July 1970.  His claims file contains official 
documentation that verifies his status as a combat veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).  See 38 U.S.C.A. § 1154(b) (West 2002).
 
This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2002 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a November 2000 VA Form 21-526, the veteran raised claims 
of entitlement to service connection for bilateral 
chondromalacia patella, patellofemoral joints, degenerative 
arthropathy, and rotator cuff syndrome.  These claims are 
referred to the RO for proper action.  


FINDINGS OF FACT

1.  In a September 1979 decision, the veteran's claim for 
entitlement to service connection for hearing loss was denied 
by the RO.
 
2.  Additional evidence received since the September 1979 
rating decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for hearing loss.

3.  Farsightedness is a refractive error of the eye; 
moreover, it is not shown in the veteran's service medical 
records.  

4.  Severe depression of unspecified etiology is first shown 
more than one year after the veteran's separation from 
service, and is not shown to be related to that service.  




CONCLUSIONS OF LAW

1.  As new and material evidence has not been received since 
the RO's September  1979 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss have not been met.  38 U.S.C.A 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2004). 

2.  Bilateral farsightedness, or refractive eye error, is not 
a disease for which VA compensation is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

3.  Severe depression was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Entitlement to Service 
Connection for Hearing Loss

In a September 1979 rating decision, of which the veteran was 
notified by letter in the same month, the RO denied service 
connection for hearing loss and noted that the record 
contained no evidence of treatment, complaint, or diagnosis 
of hearing loss.  In addition, it was noted that the 
veteran's service medical records showed audiogram results 
that showed the veteran's hearing levels were "well within 
normal limits" bilaterally.    

The veteran petitioned to reopen his claim of entitlement to 
service connection for hearing loss in November 2000.  This 
appeal arises from the RO's finding in an August 2002 rating 
decision that new and material evidence adequate to reopen 
the veteran's claim for entitlement to service connection for 
hearing loss had not been submitted.
Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence. See 38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective; however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) (2001); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

In this case, evidence submitted after the September 1979 
decision is new, as it was not previously of record.  This 
evidence includes statements from the veteran, a lay 
statement from the veteran's spouse, private treatment 
records, and records from the Social Security Administration 
(SSA).  In a July 1996 psychological evaluation report from 
SSA, the examiner noted that the veteran was "a little hard 
of hearing" and that he sometimes had to repeat his 
questions for the veteran.  

After reviewing the evidence of record, the Board concludes 
that the additional evidence is new but not material 
concerning the veteran's claim for entitlement to service 
connection for hearing loss.  The additional evidence is not 
considered material, as there is nothing in these records 
that shows that he has a current diagnosed disability of 
hearing loss or that his current complaints of hearing loss 
were incurred in or aggravated by active service.  In 
addition, none of the new evidence of record indicates that 
the veteran's claimed hearing loss disability became manifest 
within one year after separation from service.  

The veteran's statement and the notation by the mental status 
examiner simply show that the veteran has continued 
complaints of hearing loss.  In addition, the veteran's 
statements continue to assert what he has claimed since 
September 1979:  that he has hearing loss related to noise 
exposure during active service.

This evidence does bear directly and substantially upon the 
issue of whether the veteran is entitled to service 
connection for hearing loss.  But the additional new evidence 
is also cumulative and redundant, as evidence of the 
veteran's complaints of hearing loss were already in the file 
at the time the last prior final rating decision was issued 
in September 1979.  The additional new evidence -- by itself 
or in connection with other evidence  -- is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

II.  Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board notes that the veteran's claims file contains 
official documentation of his receipt of the Combat 
Infantryman Badge.  For injuries that are alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  See Collette v. Brown, 82 F.3d 389 (1996).  VA 
regulations provide that in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of service, even though there is no official record 
of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Entitlement to Service Connection for Bilateral 
Farsightedness

The veteran contends that he is entitled to service 
connection for bilateral farsightedness.  In a February 2001 
statement, the veteran stated that his eyes were burnt by a 
smoke bomb due to an event inservice and that he has been 
farsighted since active service.  Service connection may be 
granted for a disability due to a disease or injury incurred 
in or aggravated by active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiencies as such are not 
diseases within the meaning of applicable legislation and 
service connection is not proper for these conditions.  See 
38 C.F.R. § 3.303(c) (2004).

Service medical records show that the veteran's distant 
vision was measured as 20/20 bilaterally on both his pre-
induction and separation examination reports.  None of the 
competent medical evidence of record indicates that the 
veteran has been diagnosed with any type of bilateral eye 
condition since his separation from active service.  A June 
1996 physical functional capacity assessment form contained 
in the SSA record indicated that the veteran had no visual 
limitations.      

Hyperopia, more commonly known as farsightedness, is defined 
as an error of refraction.  See Dorland's Illustrated Medical 
Dictionary (27th ed. 1988).  As refractive error of the eye 
is not a disease for which service connection may be granted, 
the Board concludes that the veteran's claim of entitlement 
to service connection for bilateral hyperopia cannot be 
granted as a matter of law.  See 38 C.F.R. § 3.303(c) (2004); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to Service Connection for Severe Depression

The veteran contends that he currently suffers from 
depression since returning from active service in Vietnam.  
After a review of the evidence, the Board finds that his 
contentions are not supported by the record, and that his 
claim for entitlement to service connection for severe 
depression must fail.

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment for severe depression.

A VA hospital discharge summary dated in August 1979 shows 
that the veteran complained of chronic headaches, tension, 
and an episode prior to admission where he lost his memory 
and was reliving experiences from his active service in 
Vietnam.  It was noted that he was oriented with no evidence 
of though or perceptual disorder, suicidal ideation, 
impairment of cognitive functions, or depression.  A 
diagnosis of psychophysiologic musculoskeletal disorder with 
dissociative phenomena and tension headaches was recorded in 
the August 1979 summary.  A September 1979 certificate from 
the veteran's attending physician indicated that he 
complained of headaches and nervousness but noted that there 
were no significant findings.  

An August 2001 social worker treatment note listed diagnoses 
of adjustment disorder with anxiety and partner relational 
problem depression.  A September 2001 private treatment 
record showed that the veteran was treated for depression.   

Records from the SSA showed that the veteran had 
psychological examinations in July 1996 and April 2000.  The 
July 1996 evaluation report listed a diagnosis of depression 
secondary to medical problems.  The mental status examination 
report dated in April 2000 listed a diagnosis of depressive 
disorder (not otherwise specified) with associated anxiety.    

In a March 2002 statement, the veteran's spouse stated that 
the veteran was angry, tense, and violent and suffered from 
hallucinations as well as nightmares.  

The Board acknowledges the veteran's complaints that he 
suffers from depression due pain as well as to events 
incurred during active service.  The veteran's opinion alone 
cannot meet the burden imposed by 38 C.F.R. §§ 3.303 with 
respect to the relationship between events incurred during 
service and his current complaints of depression.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Rather, the veteran's 
statements qualify as lay evidence.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  

In this case, service medical records do not reflect that the 
veteran suffered from depression while in active service.  
However, even if assuming under 38 U.S.C.A. § 1154(b) that 
the veteran had suffered from depression in active service, 
the veteran's current complaints of depression  -- diagnosed 
as depressive disorder (not otherwise specified) with 
associated anxiety, adjustment disorder with anxiety, partner 
relational problem depression, and depression secondary to 
medical problems -- are first noted in the record in 1996, 
over 20 years after the veteran's separation from active 
service.  In addition, the record does not contain competent 
medical evidence that links the veteran's psychiatric 
disability to his military service.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
this claim.  Consequently, the benefit of the doubt doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran letters in January 2001, June 2003, 
and October 2003 as well as issued a statement of the case 
(SOC) dated in August 2003 and a supplemental statement of 
the case (SSOC) dated in November 2004.  The Board finds that 
the VCAA notice requirements have been satisfied with respect 
to the veteran's claims before the Board on appeal.  With 
regard to requirement (1), above, the Board notes that the RO 
sent the veteran a VCAA notice letters in June and October 
2003 that informed him what was needed to establish 
entitlement to service connection.  The June 2003 letter also 
informed him what qualified as new and material evidence 
needed to reopen his claim for service connection.  With 
regard to requirements (2) and (3), the RO's October 2003 
letter also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the October 2003 letter 
explained that VA would obtain relevant records from any 
Federal agency (to include the military, VA, and the Social 
Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the October 2003 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), it does not appear 
from the record that the veteran has explicitly been asked to 
provide "any evidence in [his] possession that pertains to" 
his claims.  However, as a practical matter, the veteran has 
been amply notified of the need to provide such evidence.  In 
addition, the RO issued him a SSOC in August 2003 as well as 
a SSOC in November 2004 that contained the complete text of 
38 C.F.R. § 3.159(b)(1).  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in January 2001, June 
2003, and October 2003.  However, at bottom, what the VCAA 
seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that, although the January 2001 letter was 
sent prior to the RO's decision in August 2002, the June 
2003, and October 2003 letters from the RO were sent to the 
veteran after the RO's August 2002 rating decision that is 
the basis of the veteran's appeal.  As discussed above, the 
content of the notice provided to the veteran in the June 
2003, and October 2003 letters fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, in this case, after notice was 
provided, the veteran's claims were readjudicated in a SOC 
issued in August 2003 and in a SSOC issued in November 2004.  
The veteran also submitted a December 2004 statement, which 
noted that he did not have any additional evidence to submit.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the January 2001, June 2003, and 
October 2003 letters as well as the August 2003 SOC and 
November 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the August 2003 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the January 2001, June 2003, and October 2003 
letters as well as the August 2003 SOC and November 2004 SSOC 
issued by the RO.  The Board concludes that any defect in the 
notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in January 
2001, June 2003, and October 2003 as well as the August 2003 
SOC and November 2004 SSOC issued by the RO, which informed 
him that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records, a VA hospital discharge summary, private treatment 
records, and records from the Social Security Administration, 
as identified by the veteran.  The RO also made multiple 
attempts to obtain VA hospital treatment records from the 
VAMC in Tennessee and a neighboring facility for each date 
the veteran specified.  No records were located for the dates 
identified by the veteran.  However, the VA discharge summary 
for his hospitalization at the same facility in August 1979 
was obtained.  Under 38 C.F.R. § 3.159 (c)(2), further 
attempts to obtain the records requested by the veteran would 
be futile as the facilities have repeatedly noted that the 
requested records do not exist.  See 38 C.F.R. § 3.159 (c)(2) 
(2004).

In addition, the Board notes that it is not required to 
provide a medical examination or opinion under 38 C.F.R. 
§ 3.159(c) (2004) to an individual attempting to reopen a 
finally decided claim.  Similarly, an examination is not 
required for the eye claim, as refractive error cannot be a 
basis for a grant of service connection, see 38 C.F.R. 
§ 3.303(c).  And there is nothing in the record - besides the 
veteran's statements -- to suggest an association between his 
current psychiatric diagnosis and his active military 
service.  

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

New and material evidence has not been received in order to 
reopen a claim of entitlement to service connection for 
hearing loss.  The appeal is denied.

Entitlement to service connection for bilateral 
farsightedness is denied.

Entitlement to service connection for severe depression is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


